Citation Nr: 9920746	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  97-26 761A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to July 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 decision by the RO that 
denied an application to reopen a claim of service connection 
for an acquired psychiatric disorder.


REMAND

An appeal to the Board is initiated by filing a notice of 
disagreement (NOD).  38 U.S.C.A. § 7105(a) (West 1991); 
38 C.F.R. §§ 20.200, 20.201 (1998).  Then, after a statement 
of the case (SOC) is issued, the appeal is completed by the 
filing of a substantive appeal.  38 U.S.C.A. § 7105(a) (West 
1991); 38 C.F.R. §§ 20.200, 20.202 (1998). 

A substantive appeal can be set forth on a VA Form 9 (Appeal 
to Board of Veterans' Appeals) or on correspondence 
specifically identifying the issues appealed and setting out 
specific arguments relating to the errors of fact or law made 
by the agency of original jurisdiction (AOJ).  38 U.S.C.A. 
§ 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998).  To be 
considered timely, the substantive appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant, within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, or within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (1998).  
If the claimant fails to file a substantive appeal in a 
timely manner, he "is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See 38 U.S.C.A. § 7108 (West 1991); YT v. Brown, 9 Vet. App. 
195 (1996); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992).  
Cf.  Rowell v. Principi, 4 Vet. App. 9 (1993).

A thorough review of the record in the present case reveals 
that a timely and adequate substantive appeal does not appear 
to have been received with regard to the RO's August 1996 
decision to deny reopening of a claim of service connection 
for an acquired psychiatric disorder.  The record shows that 
the RO mailed notification of that decision to the veteran on 
August 13, 1996, that a notice of disagreement was executed 
on April 15, 1997, and that the RO mailed a SOC to the 
veteran on June 6, 1997.  Thereafter, no further 
communication was received from the veteran or his 
representative until September 12, 1997, when the RO received 
a blank VA Form 9.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that, when the Board addresses in 
its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC or supplemental SOC (SSOC) 
provided the claimant fulfills the regulatory requirements.  
See 38 C.F.R. § 19.29 (1998).  If not, the matter must be 
remanded to the RO to avoid prejudice to the claimant.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that a timely and adequate 
substantive appeal was not filed with respect to the 
aforementioned claim.  He has not yet been afforded an 
opportunity to present argument and/or evidence on this 
question, nor has he been provided a SOC or SSOC with respect 
to the issue of the timeliness and adequacy of his appeal.  
Consequently, the Board will remand the matter to the RO to 
avoid the possibility of prejudice.  38 C.F.R. § 19.9 (1998).  
Cf. Marsh v. West, 11 Vet. App. 468 (1998)

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The veteran and his representative 
should be contacted, and notified of the 
right to submit further evidence, 
argument, and/or comment with regard to 
the question of the timeliness and 
adequacy of his appeal.  He should be 
informed of his right to request a 
hearing on the matter if he so desires.

	2.  After the above development has been 
completed, the RO should issue the 
veteran a SSOC.  The SSOC should contain 
a summary of the pertinent facts and a 
summary of the laws and regulations 
applicable to the proper filing of 
appeals, with appropriate citations 
(including 38 C.F.R. §§ 19.32, 19.34, 
20.200, 20.202, 20.203, 20.302).  See 
38 C.F.R. §§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (1998).


